RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejections of the claims made of record in the office action mailed on 11/12/2020 have been withdrawn due to Applicant’s amendment in the response filed 02/08/20201.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 17-26 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwazuru et al. (U.S. Pat. No. 4,579,774) in view of Eguchi et al. (JP H06-238658), Bauder et al. (WO 2008/058971) and Pervan et al. (U.S. App. Pub. No. 2010/0300030). 
Regarding claims 17 and 31, Kuwazuru et al. teaches a reinforced laminated comprising a foamed styrene resin sheet layer and a thermoplastic resin layer reinforced with glass and organic fibers and a method of making thereof. (Abstract, col. 4, line 65 onwards). With respect to material layer “w” presently claimed, Kuwazuru et al. teaches that the thermoplastic resin layer reinforced with fibers is produced by embedding a fibrous web into a thermoplastic material. 

Kuwazuru et al. fails to disclose that the fiber reinforced thermoplastic layer comprises at least chemically reactive functionality that reacts with chemical groups on the surface of the reinforcing fibers. 
Kuwazuru fails to teach the amount of monomers of the matrix available to react with the sizing on the surface of the fibers.
Eguchi et al. teaches a stamping molding material which is a glass fiber reinforced thermoplastic composition wherein the fibers have been surface modified with a silane agent (which would contain chemical groups B-I) which is capable of reacting with a functional group (i.e. monomers A-I) within the resin composition. (par. [0006] and [0007]). Eguchi et al. teaches that the content of functional groups (i.e. monomers A-I) which are capable of bonding with the silane material in the resin composition is within the range of 0.01 to 2.0% by weight for optimizing the improvement of mechanical properties while balancing costs. (par. [0013]).
It would have been obvious to modify the fibers used in Kuwazuru et al. to have a chemical group on the surface that is able to react with the thermoplastic matrix material disclosed in the reference.
One of ordinary skill in the art would have found it obvious to modify the surface of the fibers to react with a component of the matrix material in order to improve the mechanical properties of the fiber reinforced composite by ensuring adhesion between the hydrophilic fibers and the hydrophobic thermoplastic material in which they are contained.
It would have been obvious to one of ordinary skill in the art to have a monomer capable of reacting with a surface modified fiber in an amount of 0.01 to 2.0 wt% of the resin in the composite of Kuwazuru et al.
One of ordinary skill in the art would have found it obvious to optimize the amount of reactive monomer in Kuwazuru et al. in order to control the improvement of mechanical properties while balancing the production costs thereof.

Kuwazuru et al. fails to teach the fiber reinforced thermoplastic layer having more than three layers.
Bauder et al. teaches a fiber composite and a method of production thereof which comprises several layers of a plastic matrix and fibers which are coupled to the matrix via a fiber-matrix adhesion. (Abstract). Bauder et al. teaches that such a layering of the fiber composite is advantageous from the standpoint of strength and rigidity as well as the ability to be further processed for particular advantages such as by controlling the degree of adhesion of each of the fiber layers to the matrix material. (top of page 2). Bauder et al. teaches that the composite contains 7 layers. (Fig. 1).
It would have been obvious to one of ordinary skill in the art to use a composite structure having 7 or more layers as the thermoplastic reinforced composite disclose din Kuwazuru et al. as disclosed in Bauder et al. in order to improve the mechanical properties thereof by controlling the degree of adhesion between the fibers and the thermoplastic matrix.


With respect to the limitation “wherein the at least one ply of the reinforcing fibers B is embedded into a melt of the matrix of the thermoplastic molding compound A at a pressure of 5 to 100 bar and at a temperature of at least 200oC” and “wherein the residence time at temperature of 200oC or more is not more than 5 minutes”, Kuwazuru does not teach specific pressures for incorporation of the fibers into the matrix material.
Eguchi et al. teaches that the incorporation of the fibers into a resin matrix under pressures of 3-600 kgf/cm2 (i.e. 3-490 bar) and that excessive pressures may cause breaking of glass fibers. (par. [0019]).
Pervan et al. teaches fiber based panels with a wear resistant surface (Abstract) wherein the panels comprise a core containing wood fibers and a thermosetting or thermoplastic binder material and a surface layer thereon. (par. [0055]-[0058]). Pervan et al. teaches that the panel is formed by mixing the components of the panel together, including fibers and binders, and applying high pressure and temperature to the panel. (par. [0063]-[0065]). The pressure applied is between 300N-800N/cm2, a temperature of 120-200oC and a time of 20 second to 5 minutes and even less than 10 seconds or lower wherein the fiber layer is extremely thin. (par. [0073]).
Pervan et al. explicitly teaches processing conditions which overlaps with the presently claimed range. It would have been obvious to one of ordinary skill in the art to optimize the processing conditions for embedding the temperature, pressure and time in Kuwazuru et al. in view of the teachings of Pervan et al. 
One of ordinary skill in the art would have found it obvious to optimize the pressure, time and temperature conditions in Kuwazuru et al. in order to sufficiently bind the fibers to the polymeric binder while minimizing the costs of excessive process time or excessive pressure and temperature which could damage the integrity of the fibers.
Regarding claim 18, Kuwazuru et al. teaches that the ratio of two reinforced thermoplastic layers surrounding the foamed thermoplastic layer is 1:2 to 2:1. (col. 5, lines 12-25).  (i.e 33-66%). The composition of the reinforced thermoplastic layer is such that the ratio of thermoplastic resin to fiber is between 1:1 to 5:1. (i.e. 16-50% fibers and 50-84% resin material). (col. 4, lines 53-60).
Regarding claim 19, Kuwazuru et al. teaches that the thermoplastic material is based on styrene copolymers which are amorphous materials. (col. 3, lines 15-24). Marzocchi teaches the use of styrene based copolymer or terpolymers (col. 1, lines 46-57) which are modified with chemically reactive materials including polyepoxides, polyesters and reactive curing agents. (col. 2, line 70 – col. 4, line 17 and col. 6, line 53-65).
Regarding claim 20, Kuwazuru et al. teaches that the copolymers may include styrene-acrylonitrile copolymers. (col. 2, lines 25-35 and col. 3, lines 15-24).
Regarding claim 21, Kuwazuru et al. teaches using reactive polystyrene containing a maleic anhydride co-monomer. (col.2, lines 31-35).
Regarding claim 22, Kuwazuru et al. teaches that the content of styrene monomer should preferably be 75-98% by weight of the copolymer, with the remainder being the units of other comonomer (i.e. reactive monomer). (col. 2, lines 19-24).
Regarding claim 23, Eguchi et al. teaches that the modifiers include silane compounds with amino groups. (par. [0010]).
Regarding claim 24, the glass fibers of Kuwazuru et al. would comprise silanol groups due to the presence of hydroxyl groups on the surface thereof.
Regarding claim 25, the fibers are present in the thermoplastic material in the form of a fibrous web which meets the limitation of a weave or a mat. (col. 3, lines 58-60).
Regarding claims 26 and 33-34, the thickness of the reinforced thermoplastic layer is 0.1 to 0.4 mm. (col. 4, lines 61-64).
Regarding claim 28, Bauder et al. teaches a composite comprising 7 layers. (see rejection of claim 17, above).
Regarding claim 29, the reinforced fiber layer and foam layer disclosed in Kuwazuru et al. may be bonded together by lamination. (col. 5, lines 2-11).
Regarding claim 30, the fibers used in the reinforced layer can have a length of 0.01 to 30 mm (col. 3, lines 25-31) which would meet the limitation of a “short” fiber as claimed.
Regarding claim 32, Kuwazuru et al. teaches that the ratio of two reinforced thermoplastic layers surrounding the foamed thermoplastic layer is 1:2 to 2:1. (col. 5, lines 12-25).  (i.e 33-66%). The composition of the reinforced thermoplastic layer is such that the ratio of thermoplastic resin to fiber is between 1:1 to 5:1. (i.e. 16-50% fibers and 50-84% resin material). (col. 4, lines 53-60). Kuwazuru et al. teaches using reactive polystyrene containing a maleic anhydride co-monomer. (col.2, lines 31-35).
Regarding claim 35, Kuwazuru et al. teaches that the copolymers may include styrene-acrylonitrile copolymers. (col. 2, lines 25-35 and col. 3, lines 15-24).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwazuru et al. (U.S. Pat. No. 4,579,774) in view of Eguchi et al. (JP H06-238658), Bauder et al. (WO 2008/058971) and Pervan et al. (U.S. App. Pub. No. 2010/0300030), further in view of Dow (U.S. Pat. No. 4,837,065).
Kuwazuru, Eguchi, Bauder and Pervan et al. are relied upon as described in the rejection of claim 17, above.
Kuwazuru et al. fails to teach a ribbed structure to the fiber reinforced thermoplastic layer.
Dow teaches a fiber reinforced composite structure having portions which protrude substantially out of the plane (therefore providing a ribbed structure) which allows for snug nesting of similar members and improved reinforcement in a direction perpendicular to the plane of the composite structures. (Abstract and Fig. 1-3). 
It would have been obvious for the fiber reinforced thermoplastic of Kuwazuru et al. to include a ribbed structure as disclosed in Dow.
One of ordinary skill in the art would have found it obvious to provide a ribbed structure in Kuwazuru et al. in order to improve the properties of the fiber reinforced thermoplastic material by enhancing the reinforcement properties thereof.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwazuru et al. (U.S. Pat. No. 4,579,774) in view of Eguchi et al. (JP H06-238658), Bauder et al. (WO 2008/058971) and Pervan et al. (U.S. App. Pub. No. 2010/0300030), further in view of Vautard et al. (U.S. App. Pub. No. 2013/0224470).
Kuwazuru, Eguchi, Bauder and Pervan et al. are relied upon as described in the rejection of claim 17, above.
Kuwazuru et al. does not teach the use of carbon fibers.
Vautard et al. teaches a composite comprising a mixture of fibers and a polymer matrix. (par. [0002]) wherein the fibers have been surface treated with an epoxy sizing agent which bonds to the surface of the fibers but also forms covalent bonds with the matrix resin. (par. 
It would therefore have been obvious to one of ordinary skill in the art to use carbon fibers in Kuwazuru et al.
One of ordinary skill in the art would have found it obvious to use carbon fibers due to their outstanding mechanical properties and low density.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 02/08/2021 regarding the 35 U.S.C. § 103 rejections made of record in the office action 11/12/2020 have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        04/20/2021